Mr. Justice Sears delivered the opinion of the court. But two matters are presented to us for consideration upon this writ of error: First, the order suppressing the deposition of Mary Frances Reilly; and, second, the rulings and remarks of the trial judge in relation to the examination of witnesses. In order to enable a court of review to pass upon the propriety of an order suppressing a deposition, the proceeding upon the motion and all evidence presented thereon should be preserved by bill of exceptions, signed and sealed by the trial judge at the term of the entering of the order, or within a time fixed by order at that term. Charter v. Graham, 56 Ill. 19; Cromie v. Van Nortwick, Id. 353; Snell v. M. E. Church, 58 Ill. 290; Earll v. People, 73 Ill. 329; Reed v. Horne, Id. 598; Fanning v. Russell, 81 Ill. 398; Hyatt v. Brown, 82 Ill. 28; Blair v. Roy, 103 Ill. 615; W., St. L. & P. R. R. Co. v. People, 106 Ill. 652; Hake v. Strubel, 121 Ill. 321; Van Cott v. Sprague, 5 Ill. App. 99; Saunders v. Bernard, 11 Ill. App. 514. In Earll v. People, supra, the court said : “ Motions entered in a cause, and affidavits and other papers filed in support of the motion and the decision of the court thereon, and exceptions taken, in order to become a part of the record, should be incorporated in a bill of exceptions, and thus preserved in the record, otherwise the decisions of the court will not be considered in the Appellate Court.” The proceedings at the trial are properly preserved by a bill of exceptions made up within a time fixed by the court at the judgment term, but the appendix thereto under a separate caption which contains certain affidavits bearing upon the taking of the deposition is not a part of this bill of exceptions. It could not be,^for the order to which it relates was entered at ;the May term, 1899, of this court, and this bill of exceptions was signed and sealed upon the 14th of September following, a time fixed at the time of the entering of final judgment, which was upon the 13th day of July, and of the June term, 1899. Aside from this difficulty there is another, viz., in that there is no statement in the bill of exceptions to which the document is attached, nor in the document itself, that the affidavits therein contained constitute all the evidence which was presented to the court in support of the motion to suppress. Upon this condition of the record we can not determine that the court erred in entering the order to suppress. The only remaining question is as to the rulings and remarks of the trial judge upon the examination of witnesses. The record discloses that the trial judge became irritated and angry toward counsel for plaintiff in error. While we are not prepared to hold that the substance of the rulings of the court upon the limit to the examination of witnesses constituted error, yet we are of opinion that the attitude of the judge presiding toward counsel for plaintiff in error is justly subject to criticism. The record presents a long, running controversy between court and counsel, in the course of which the attitude of the judge presiding was severe if not hostile. We are unable to discover in it all anything upon the part of counsel which merited the severity of the court. The learned trial judge doubtless intended no unfairness. But the apparently unfriendly and severe attitude of a presiding judge toward counsel engaged in the trial not only tended to humiliate the lawyer but as well to prejudice the interests of the client whom he represented before the jury. Upon an examination of all the evidence, however, and because no error appears in the substance of the rulings themselves, we are not inclined to reverse the judgment. The judgment is affirmed.